Citation Nr: 0610265	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  99-15 564 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
December 1976.  Service in Vietnam is indicated by the 
evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

In October 1998, the RO received the appellant's claim of 
entitlement to service connection for cause of the veteran's 
death.  The November 1998 rating decision denied the claim, 
and she appealed.

In April 2004, the appellant presented testimony before a 
Veterans Law Judge (VLJ) at the RO who has since retired.  
The appellant was advised in a January 2006 letter from the 
Board that she could have an additional Board hearing by 
returning an enclosed request within 30 days.  The appellant 
chose not to have any further hearing.

A transcript of the April 2004 hearing has been associated 
with the appellant's VA claims folder and has been reviewed 
by the undersigned VLJ.




Issues not on appeal

The October 2004 Board decision denied entitlement to 
Dependency and Indemnity compensation (DIC) under 38 U.S.C. 
§ 1318.  This issue has accordingly been resolved and will be 
discussed no further herein.  See 38 C.F.R. § 20.1100 (2005).

In addition to various other contentions, the appellant 
contended that VA failed to properly diagnose and treat the 
veteran's fatal lung cancer.  See 38 U.S.C. § 1151.  The 
October 2004 Board decision referred the matter to the RO for 
appropriate action.  The issue raised under section 1151 has 
not yet been adjudicated.  
The Board further notes that appellant has again raised the § 
1151 issue in a March 2006 submission in support of her 
claim.  The Board again directs the issue to the RO for 
appropriate action.

The Board observes in passing that the death claim under 
38 U.S.C. § 1310 which is currently being adjudicated and the 
claim under 38 U.S.C.A. § 1151 which is being referred to the 
RO are not inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [the prohibition 
against the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims related 
to each other in the prescribed degree should not be subject 
to piecemeal decision-making or appellate litigation]. That 
is, resolution of the one claim is not dependent on 
resolution of the other.  


FINDINGS OF FACT

1.  The veteran died of lung cancer in October 1998.

2.  The veteran was service connected for heart disease, 
evaluated as 100 percent disabling from August 4, 1993.

3.  The veteran served in the Republic of Vietnam between 
June 1968 and January 1969.

4.  A preponderance of the medical and other evidence of 
record is against a finding that the veteran's fatal disease 
was related to his military service or to a service-connected 
disability.


CONCLUSION OF LAW

Service connection for the cause of death of the veteran's 
death is not warranted.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement for service connection for 
the cause of the veteran's death.  She contends that the 
veteran's service-connected heart condition was a 
contributing cause of his death as it disabled the veteran to 
the extent that he was rendered less capable of resisting the 
effects of the fatal lung cancer.  In addition, appellant 
contends that veteran's presumed exposure to Agent Orange 
during service caused the fatal lung cancer.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  The issues will then be analyzed and a 
decision rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the appellant was initially informed of the 
relevant law and regulations pertaining to her claim by a 
letter sent in December 2003.  The December 2003 letter 
informed the appellant, inter alia, to "provide medical 
evidence that will show a reasonable probability that the 
condition that contributed to the veteran's death was caused 
by injury or disease that began during service."  (see Page 
1).  The December 2003 letter states further that VA "must 
have evidence that the veteran died from a service-related 
injury or disease."  (see page 3).

Additionally, the appellant received a September 2003 VCAA 
letter.  In particular, the September 2003 VCAA letter 
informed the appellant, inter alia, that she must provide 
"medical evidence that will show a reasonable probability 
that the condition that contributed to the veteran's death 
was caused by injury or disease that began during service."  
(see page 2).  Thus, the appellant was asked to "submit 
everything you've got", in compliance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In the June 2003 Supplemental Statement of the Case, 
the appellant was informed of the pertinent law applicable to 
her claim.  Specifically, the appellant was informed of the 
presumption that certain diseases are service connected in 
38 C.F.R. § 3.309 (a) (2002).

The appellant was informed of VA's duty to assist her in the 
development of her claim in the letter dated September 2003, 
the June 2003 Statement of the Case, and the September 2005 
Supplemental Statement of the Case.  In all three, the 
appellant was advised that VA would obtain all evidence kept 
by VA and any other Federal agency, including VA facilities 
and service medical records.  She was also informed that VA 
would, on her behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as she completed a release form for such.  Both the 
September 2003 and June 2003 correspondence specifically 
informed the appellant that for records she wanted the VA to 
obtain on her behalf, she had to complete an enclosed 
"Authorization and Consent to Release Information" form for 
each of the veteran's health care providers.

These requests comply with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the appellant that she could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not in dispute.  
Element (2), existence of a disability (i.e., death), is also 
not at issue.  Element (4), degree of disability, is 
meaningless in this death claim.  Moreover, element (5), 
effective date, is rendered moot via the RO's denial of 
service connection for the cause of the veteran's death.  The 
appellant's claim of entitlement to service connection was 
denied based on element (3), connection between the veteran's 
service and his death.  As explained above, she has received 
proper VCAA notice as to her obligations, and those of VA, 
with respect to this crucial element. 

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, any questions as to the appropriate effective date to 
be assigned have been rendered moot.

Accordingly, there is no prejudice to the appellant in the 
Board's considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

It is clear that the appellant is fully aware of what is 
expected of her.  Indeed, she herself  has presented argument 
in support of her claim.  Because there is no indication that 
there exists any evidence which could be obtained which would 
have an effect on the outcome of this case, no further VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and medical records from 
VA.  The appellant has identified no additional information 
that should be obtained.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the appellant's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The appellant and her representative have been 
accorded the opportunity to present evidence and argument in 
support of her claims.  The appellant did elect a Travel 
Board hearing and appeared at the hearing with her 
representative.  As has been explained in the introduction, 
she declined the opportunity to participate at another 
hearing.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Service connection may be granted on a presumptive basis for 
certain chronic disabilities, including malignant tumors, 
when manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - cause of death

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.5, 3.312 (2005).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2005). Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312(c)(2) (2005).  However, service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of the death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3) (2005).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2005).

Service connection - Agent Orange Exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii).

Certain diseases, including lung cancer, shall be granted 
service connection although not otherwise established as 
incurred in or aggravated by service if manifested to a 
compensable degree within the applicable time limit under 
§ 3.307 following service in a period of war or following 
peacetime service on or after January 1, 1947, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  See 38 C.F.R. § 3.309(a).

Analysis

The appellant seeks entitlement for service connection for 
the cause of the veteran's death.  She contends first that 
the veteran's service connected heart disease was a 
contributing cause of his death due to lung cancer by making 
the veteran less able to resist the effects of lung cancer.  
Secondly, she contends that the veteran's presumed exposure 
to Agent Orange during service caused the fatal lung cancer.  
After resolving certain undisputed matters, the Board will 
address these theories in turn.

As has been noted above, three elements must be met in order 
for service connection for cause of death to be granted:  (1) 
death; (2) in-service disease or injury and/or service-
connected disability; and (3) medical nexus.  

With respect to element (1), the death certificate shows that 
the veteran died in October 1998 of metastatic lung cancer.  
No other cause or contributing factor was listed in the 
Certificate of Death.

Concerning element (2), there is no evidence that the veteran 
had lung cancer in service or in the one year presumptive 
period after service, and the appellant does not appear to so 
contend.  It appears that lung cancer was first identified in 
1995. 

Service connection was granted for heart disease during the 
veteran's lifetime, and a 100 percent disability rating was 
in effect as of August 4, 1993.  [Service connection was also 
in effect for right hydrocelectomy, and a noncompensable 
rating was assigned.  However, the appellant does not appear 
to contend that such was a factor in the veteran's death, and 
the evidence of record contains no suggestion that such was 
the case.]

The veteran served in Vietnam from June 1968 and January 
1969.  Exposure to herbicides is therefore presumed.  There 
is nothing in the record to rebut that presumption. 

To the extent described above, element (2) has been met as to 
each of the appellant's theories.  The crucial element is 
element (3), medical nexus.

Other than the heart condition and herbicide exposure, the 
appellant has not suggested, nor does the record suggest, any 
other potential cause for the veteran's death due to lung 
cancer.


 Heart disease as factor contributing to the cause of death.

The appellant contends that the veteran's service-connected  
heart condition contributed to the cause of death.  The key 
question is whether there is a medical nexus between the 
veteran's heart condition and the cause of death, lung 
cancer.  

As noted above, the Certificate of Death, which was signed by 
a medical doctor, listed only metastatic carcinoma of the 
lung as the cause of the veteran's death.  Heart disease was 
not listed either as a cause of death or as a factor 
contributing to the veteran's death.

In addition, the Board remanded this case in October 2004 so 
that the file could be reviewed by a physician and an opinion 
rendered as to the cause of the veteran's death, to include 
the role played, if any, by the service-connected heart 
disease.
Of record is a July 2005 VA medical opinion wherein the 
reviewer states:

It is not as likely as not that heart 
disease rendered veteran less capable of 
resisting effects of lung cancer nor did 
it have a material influence in 
accelerating his death. . . . The 
metastatic lung cancer, caused by a 
lifetime of smoking, had an inexorable 
course; nothing accelerated its progress.

Thus, the evidence of record supports a conclusion that the 
veteran's heart condition was not a factor in the cause of 
the veteran's death.

There is no competent medical evidence to the contrary.  To 
the extent that the appellant believes that such a connection 
exists, it is now well-settled that lay persons without 
medical training are not competent to comment on medical 
matters. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The appellant's opinion is 
entitled to no weight of probative value.

The appellant has had ample opportunity to submit competent 
medical evidence in favor of her claim; she has not done so.  
See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits].

VA regulations provide that where a service-connected 
condition is evaluated as 100 percent disabling and affects a 
vital organ, debilitation may be assumed. 
See 38 C.F.R. § 3.312(c)(3) (2005).  Such is the case here.  
The Board must therefore address this provision.  See 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-9.

In this case, although debilitation due to the service-
connected heart disease may be assumed (not will be presumed) 
per the regulation, this does not lead to an inescapable 
conclusion that the veteran's service-connected heart disease 
played a role in his death.  As has been discussed above, 
both the death certificate and the medical opinion are devoid 
of any reference to a connection between the heart disease 
and the veteran's death.  Indeed, the medical opinion, quoted 
above, makes it abundantly clear that the heart disease 
played no role whatsoever in the veteran's death.    

Presumed Agent Orange exposure resulting in the cause of 
death.

As noted above, service personnel records show that the 
veteran served in the Republic of Vietnam between June 1968 
and January 1969.  Because of his service in Vietnam, the 
statutory presumption of exposure to Agent Orange applies.  
See 38 U.S.C.A. § 1116(f).  

Pursuant to 38 C.F.R. § 3.309(e), respiratory cancer, 
including lung cancer, is a disease associated with exposure 
to certain herbicide agents.  Thus, element (3), medical 
nexus is met by operation of law.  However, 38 C.F.R. 
§§ 3.309(e) and 3.307(d) combine to make the presumption of 
nexus a rebuttable one.  In other words, if there is evidence 
of record that indicates a cause for the fatal lung cancer 
other than presumed Agent Orange exposure, then the Board 
must consider whether that evidence establishes that Agent 
Orange was not likely as not the cause of the injury.  In 
this case, the Board makes such a determination.

The only competent medical evidence of record as to this 
point, the opinion of the July 2005 VA reviewer quoted above, 
clearly states that the cause of the lung cancer was 
attributable to the veteran's life-long and heavy cigarette 
smoking.  

That the veteran was a heavy smoker there can be no doubt.  
The evidence of record is replete with entries which document 
that he was a heavy smoker for most of his life.  For 
example, in a March 1996 entry, the medical practitioner 
described the veteran as "a smoker."  In a June 1998 entry, 
the private medical practioner described that the "patient 
has smoked heavily for most of his life," and that "he has 
smoked a pack of cigarettes daily for most of his life."  In 
an undated medical record under a category entitled "Social 
History," the entry states that the veteran "has smoked 
since age 10 of up to one-half pack per day."  Finally, in a 
July 1998 entry, approximately two months before the 
veteran's death, the entry reports that the veteran "has 
smoked a pack of cigarettes daily for most of his life," 
that he was trying to cut back, but still smoked 
periodically.

The Board believes that this evidence, taken as a whole, 
serves to rebut the statutory presumption of nexus between 
the veteran's presumed exposure to herbicides in Vietnam and 
his death from metastatic carcinoma of the lung.  It is clear 
from the record in this case that it was the veteran's 
cigarette smoking that led to the terminal lung cancer.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
cause of death.  The veteran's heart condition was not as 
likely as not that heart disease rendered veteran less 
capable of resisting effects of lung cancer, nor did it have 
a material influence in accelerating his death.  
Additionally, the presumption that Agent Orange exposure was 
the cause of the veteran's fatal lung cancer is rebutted by 
the copious medical evidence that the veteran's life-long 
smoking was the cause of his fatal lung cancer.  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


